Case: 21-30125     Document: 00516113778          Page: 1    Date Filed: 12/01/2021




              United States Court of Appeals
                   for the Fifth Circuit
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                        December 1, 2021
                                   No. 21-30125                           Lyle W. Cayce
                                                                               Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Deangilo Dillard,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                     for the Western District of Louisiana
                           USDC No. 5:18-CR-197-1


   Before Barksdale, Engelhardt, and Oldham, Circuit Judges.
   Per Curiam:*
          Deangilo Dillard pleaded guilty to possession of a firearm after felony
   conviction. At sentencing, his advisory guidelines range was 21 to 27 months.
   The district court sentenced Dillard above the advisory guidelines range to
   36 months of imprisonment. On appeal, Dillard contends that the sentence
   imposed was substantively unreasonable and that the district court abused its


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-30125      Document: 00516113778           Page: 2   Date Filed: 12/01/2021




                                     No. 21-30125


   discretion by considering improper factors in imposing a variance. , Dillard
   argues that the prior convictions cited by the district court as support for the
   upward variance were either adequately accounted for by the 21-to-27-month
   guidelines range or properly excluded from his criminal history calculation.
   He also argues that the district court’s reliance on his history of violence,
   including domestic violence convictions, was misplaced because he has no
   prior convictions for firearm offenses involving violence or domestic
   violence.   Dillard further asserts that the district court placed undue
   emphasis on a lack of respect for law enforcement and that it failed to
   properly account for multiple 18 U.S.C. § 3553(a) sentencing factors.
   Finally, Dillard contends that his sentence was excessive, particularly as he
   did not attempt to deny his conduct and because a 36-month sentence would
   separate him from his family for an extended period.
          We review Dillard’s sentence under an abuse of discretion standard.
   United States v. Fraga, 704 F.3d 432, 437 (5th Cir. 2013) (citing Gall v. United
   States, 552 U.S. 38, 51 (2007)). A sentence outside of the guidelines
   “unreasonably fails to reflect the statutory sentencing factors where it
   (1) does not account for a factor that should have received significant weight,
   (2) gives significant weight to an irrelevant or improper factor, or
   (3) represents a clear error of judgment in balancing the sentencing factors.”
   Id. at 440 (quoting United States v. Smith, 440 F.3d 704, 708 (5th Cir. 2006)).
   Appellate review for substantive reasonableness of a sentence is “highly
   deferential” to the district court. United States v. Hernandez, 633 F.3d 370,
   375 (5th Cir. 2011) (citing United States v. Key, 599 F.3d 469, 473 (5th Cir.
   2010)).
          The district court did not abuse its discretion here. The record
   reflects that the district court listened to Dillard’s arguments, considered the
   § 3553(a) factors, and determined that an upward variance was warranted
   based upon Dillard’s multiple convictions for firearms offenses, his prior



                                          2
Case: 21-30125       Document: 00516113778           Page: 3    Date Filed: 12/01/2021




                                      No. 21-30125


   convictions for simple battery against women with whom he has children, his
   demonstrated lack of respect for law enforcement, and the need to protect
   the public from further crimes of Dillard. Although Dillard’s criminal history
   was incorporated into his guidelines range, the district court did not err in
   basing the variance on Dillard’s criminal history as “the sentencing court is
   free to conclude that the applicable guidelines range gives too much or too
   little weight to one or more factors, either as applied in a particular case or as
   a matter of policy.” United States v. Williams, 517 F.3d 801, 809 (5th Cir.
   2008).
            The district court referenced Dillard’s “history of a lack of respect for
   law enforcement” in support of the upward variance. Dillard understands
   this reference to be an allusion to his failure to comply with the terms of his
   presentence release and the 2006 revocation of probation reflected in his
   criminal history. That consideration was proper under the § 3553(a) factors.
   See United States v. Redmond, 395 F. App’x 115, 117 (5th Cir. 2010) (per
   curiam) (considering the conduct of a defendant while free on bond pending
   sentencing); Williams, 517 F.3d at 809. Moreover, § 3553(a) provides that:
   “The court, in determining the particular sentence to be imposed, shall
   consider . . . the need for the sentence imposed . . . to reflect the seriousness
   of the offense, to promote respect for the law, and to provide just punishment
   for the offense.” 18 U.S.C. § 3353(a)(2)(A) (emphasis added). Although the
   court’s wording is slightly different, we read these two phrases to mean the
   same thing in this context, because considering a lack of respect for law
   enforcement as a reason for an upward variance “promote[s] respect for the
   law.”
            Nor can we say that Dillard’s 36-month sentence was excessive. As
   described above, the sentencing court articulated permissible and sensible
   reasons for imposing a nine-month variance in this case. Moreover, this court
   has upheld variances the same as and greater than Dillard’s sentence. See,



                                            3
Case: 21-30125     Document: 00516113778           Page: 4    Date Filed: 12/01/2021




                                    No. 21-30125


   e.g., United States v. Rodriguez-Orozco, 332 F. App’x 968, 970 (5th Cir. 2009)
   (per curiam) (upholding a variance from the guidelines maximum of 27
   months to a sentence of 36 months); United States v. Herrera-Garduno, 519
   F.3d 526, 530–32 (5th Cir. 2008) (upholding a variance from the guidelines
   maximum of 27 months to a sentence of 60 months).
          Dillard does not show that the district court failed to consider a factor
   that should have received significant weight, gave significant weight to an
   improper factor, or made a clear error of judgment in balancing the
   sentencing factors.    And giving the district court the requisite highly
   deferential review, we cannot say that Dillard’s 36-month sentence was
   excessive.
          AFFIRMED.




                                          4